COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:      Brodereck Hearne v. The State of Texas

Appellate case number:    01-12-00243-CR

Trial court case number: 1330405

Trial court:              230th District Court of Harris County, Texas

       On December 16, 2011, appellant pleaded guilty to the felony offense of injury to a child
without an agreed recommendation on punishment. On February 24, 2012, the trial court
adjudicated appellant guilty and imposed a sentence of confinement in the Institutional Division
of the Texas Department of Criminal Justice for fifteen years. Appellant’s court-appointed
counsel, Connie Williams, timely filed a notice of appeal along with a motion to withdraw and a
request for a free record and court-appointed counsel on appeal. The trial court granted the
motion to withdraw and determined that appellant was entitled to a free record and court-
appointed counsel on appeal. However, the record contains no appointment of counsel on
appeal, and no counsel has appeared on behalf of appellant in this case. If a defendant in a
criminal case is indigent, he is entitled to court-appointed counsel for both the trial of the cause
and an appeal to a court of appeals. See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1)
(West Supp. 2011).
        Accordingly, we abate the appeal and remove it from this Court’s active docket. We
direct the trial court to enter a written order appointing appellant counsel on appeal, containing
counsel’s name, state bar number, address, and phone number. The order must be a separate
written order, and not a docket sheet, because a docket sheet may not be considered by this
Court. See Rush v. Barrios, 56 S.W.3d 88, 95 (Tex. App.—Houston [14th Dist.] 2001, pet.
denied) (an appellate court may not consider docket entries since they are only made for the
clerk’s convenience and are usually unreliable).
       The written order of the trial court appointing counsel on appeal shall be included in a
supplemental clerk’s record and sent to this Court within 15 days of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record containing the trial court’s written order appointing counsel is filed in this Court.
       It is so ORDERED.

Judge’s signature:/s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: August 20, 2012